Citation Nr: 9927493	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-05 124	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for residuals of an 
appendectomy, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from June 1966 to 
March 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
by the RO which denied an increase in a 10 percent rating for  
residuals of an appendectomy.


REMAND

The veteran's claim for an increased rating for residuals of 
an appendectomy is well grounded, meaning plausible, and the 
file shows there is a further VA duty to assist him in 
developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

The veteran service medical records show that in 1967 he 
underwent an appendectomy.  In 1977 the RO granted service 
connection for a residual appendectomy scar and assigned a 
noncompensable rating; in 1980 the RO increased the rating to 
10 percent. 

In September 1997, the veteran filed a claim for an increased 
rating.  He stated that he had adhesions due to the 
appendectomy scar and that he had related surgeries in 
December 1995, January 1997, and July 1997.  Medical records 
concerning the December 1995 operation are not on file.  
Medical records of the January 1997 operation indicate he 
underwent surgical repair of an incisional hernia and 
peritoneal adhesions.  Medical records of the July 1997 
operation show he underwent surgery due to having a small 
bowel obstruction and an incarcerated incisional hernia.  The 
veteran's physician, William Bair, M.D., stated that there 
was a significant likelihood that the veteran's small bowel 
obstruction was related to his incisional hernia as well as 
from some adhesions from his previous surgery.  In an August 
1997 letter, Dr. Bair indicated that the veteran's adhesions 
were the result of his surgery while in the military.

A November 1997 VA abdominal examination reveals the 
following diagnoses:  appendectomy with residual drain 
because of a history of perforation with local peritonitis, 
laparotomy to remove adhesions secondary to the first 
operation, subsequent laparotomy to remove an incisional 
hernia from the second operation, and subsequent laparotomy 
to again repair the incisional hernia (which was corrected, 
although an abdominal muscle dehiscence remained).  A 
November 1997 VA scar examination noted that the veteran had 
a surgical scar with residual tenderness which may represent 
residual adhesions.

In March 1998, Dr. Bair wrote that the veteran was initially 
operated on in December 1995 due to adhesions and small bowel 
obstruction which were related to a McBurny's incision which 
he had in the service.  He stated that the veteran 
subsequently had multiple repairs of an incisional hernia 
which developed as a result of the operations to relieve his 
intestinal adhesions.

In May 1998, the veteran failed to report for a VA 
examination.

In August 1998, at the request of the RO, a VA physician 
reviewed the veteran's medical records and determined that 
the veteran's adhesions and subsequent hernias were all 
related to the appendectomy in service.

In September 1998, the RO granted temporary total 
convalescent ratings based on the surgeries in January and 
July 1997.  At all other times, the service-connected 
residuals of an appendectomy were rated 10 percent under Code 
7804 (a scar code).  However, the file suggests that the 
appendectomy residuals involve adhesions, small bowel 
obstruction, and an incisional hernia, and that other rating 
codes may be proper.

The record does not clearly identify all residual disability 
due to the appendectomy in service.  In the judgment of the 
Board, the veteran should undergo another VA examination to 
identify all residuals and their severity.  The Board notes 
that the veteran failed to report for the last scheduled VA 
examination, and he should understand that he has an 
obligation to report for all such examinations and his 
failure to do so may serve as a basis for denying his claim.  
38 C.F.R. §§ 3.326, 3.327, 3.655.  On remand, all additional 
relevant treatment records should also be obtained.  
Murincsak v. Derwinski, 2 Vet.App. 363  (1992).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for 
residuals of an appendectomy during and 
since 1995 (including the reported 
surgery in December 1995); the RO should 
obtain the related treatment records, 
following the procedures of 38 C.F.R. 
§ 3.159.

2.  Thereafter, the veteran should 
undergo a VA examination to identify all 
current residuals of an appendectomy 
(including later abdominal complications) 
and their severity.  All findings should 
be reported in details.  The claims file 
must be made available to and reviewed by 
the physician in conjunction with the 
examination.

3.  After the foregoing, the RO should 
review the veteran's claim for an 
increased rating for residuals of an 
appendectomy.  The RO should consider all 
diagnostic codes which pertain to the 
identified residuals of an appendectomy 
(see, e.g., digestive system codes of 
38 C.F.R. § 4.114), rather than just 
codes concerning superficial scars.  

If the claim is denied, the veteran and his representative 
should be provided an appropriate supplemental statement of 
the case and given an opportunity to respond, 



and then the case should be returned to the Board for further 
appellate consideration.  On remand, the veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



